Devens, J.
It was for the plaintiff to show both that he himself was in the exercise of due care, and that the injury to him was occasioned by the negligence of the defendant. He was an intelligent man, of about thirty-seven years of age, who had been in the employ of the defendant for about three months as a machinist and engineer, employed to run the engine and pumps, and have charge of them. He had previously been employed in this business elsewhere, for three seasons, and part of a fourth, taking the whole care of the engine, and keeping it.in ordinary repair. On the day of the accident he had been asked by the superintendent of the defendant’s works to repair a stamp under his direction. The superintendent told him “what he wanted done, and how he wanted it done,” which was by taking out the lining of the mortar and putting in a new one. The plaintiff assented, and when ready to go to work the superintendent “-went in and showed” him “what he wanted done, and what had got to be done.” The plaintiff took charge of this job voluntarily. It was not in the regular line of his employment, but was extra work, for which he was to receive extra compensation. The engine was in motion, a shaft passing through the “ stamp-room,” as it was called, and revolving at the rate of one hundred and seventy times a minute. A set screw projected about an inch from the collar of the smooth shaft, which collar was about three inches broad, and fixed on the shaft contiguous to the box or journal holding the end of the shaft. The set screw was in the middle of the collar, and kept it in its place. The plaintiff was at work about three feet from this set screw, upon the platform on which the mortar was placed. He describes the accident as follows: “I was at work in the stamp-room in front of the mortar here. Scott, from above, lowered the lining down, and it was partly in the mortar, and Morissey and I were pushing it in. I stepped down, put my shoulder underneath the corner to push the lining in, and I was caught. [The witness illustrated with a model the manner in which he did this.] At that time I did not know anything about any set screw being on the shaft; never had any intimation of any such thing. There was nothing in my duties which would require me to see it or know it was there, or to call my attention to it; the next thing that I knew I was going round with the shaft.” From *267his own testimony, it further appeared that the plaintiff knew perfectly the object of set screws, which are very common in machinery, and of which there were four or five on his engine. He knew also the danger of revolving machinery, and intended to keep at a safe distance from it. He stated that he knew that the shaft was revolving, and “presumed” that he could have stopped the engine, in which event the accident could not have occurred. The plaintiff did not intend to get within sixteen inches of the shaft, nor could he tell how it happened that in stepping back he got so near the shafting as he did, especially as in moving to put the lining into position his movement would be away from the shafting. Nor, as he testified, could he see any reason why he should have got within six inches of it.
The plaintiff contends upon these facts, that the defendant did not furnish him a suitable place in which to do his work, nor apprise him of the danger to be apprehended from the revolving set screw, which was not in any way connected with the work which he had in hand. But the plaintiff was before familiar with the place in which the work was to be done; he had examined it the same morning, before, commencing his work with the defendant’s superintendent. He had also, as appears from his statement, at a former time oiled the shafting at the very journal close to which was the set screw by which he was caught. Even if he had not then observed the set screw, or had not seen it on the morning of the accident on account of the revolution of the machinery, or for any other reason, he knew as an engineer that set screws were in constant use, and that from the purpose for which they were employed it might be expected that the collar would be kept in its position by one. There was no danger which, in view of the plaintiff’s knowledge and capacity, must not have been well understood by and apparent to him, and there was therefore no negligence on the part of the defendant in exposing him to it. Coombs v. New Bedford Cordage Co. 102 Mass. 572. Sullivan v. India Manufacturing Co. 113 Mass. 396. Russell v. Tillotson, 140 Mass. 201. Taylor v. Carew Manufacturing Co. 140 Mass. 150.
It cannot be claimed that the machinery used by the defendant was out of repair, or defective and unsuitable for the purpose. There was evidence on the part of the plaintiff that a recessed *268collar was in common use, so made that the set screw was sunk into the collar flush with its face, upon which there was much less liability of being caught than on that used by the defendant. But the plaintiff offered no evidence that the collar and set screw as used by the defendant were not also in common use, while affirmative evidence on this point was offered by the defendant.
As we are of opinion that the plaintiff has failed to show any sufficient evidence of negligence on the part of the defendant, it is unnecessary to inquire whether he has shown that he himself was in the exercise of due care. Judgment on the verdict.